

113 HR 3125 IH: To authorize the Secretary of the Air Force to make competitive grants to support research and development, education, and training to produce a bio-based aviation fuel for use by the Air Force and to provide an initial infusion of funds for the grant program.
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3125IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Enyart introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of the Air Force to make competitive grants to support research and development, education, and training to produce a bio-based aviation fuel for use by the Air Force and to provide an initial infusion of funds for the grant program.1.Bio-based aviation fuel research and development, education, and training efforts(a)Competitive grants authorized(1)Authorization and primary purposeThe Secretary of the Air Force may make a grant, on a competitive basis, to an existing biofuels research center in the United States to conduct pilot-scale research, development, and testing of bio-based fuels that are suitable for use by the Air Force as an aviation fuel for jet aircraft.(2)Additional purposesGrant funds provided under paragraph (1) may also be used by the grant recipient to train military and civilian personnel in the new technologies and to conduct a study regarding the economic feasibility of a full-scale bio-based aviation fuel production facility.(b)Grant applications and selection(1)In generalGrant applicants shall submit an application to the Secretary of the Air Force at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.(2)Selection preferenceIn conducting the competition for selection of the grant recipient, the Secretary shall give a preference to an existing biofuels research center in the United States that—(A)has the capacity and expertise necessary to quickly and efficiently conduct the pilot-scale research, development, and testing described in subsection (a)(1); and(B)is located in close proximity to—(i)the raw materials specified in subparagraph (B) of subsection (a)(1);(ii)a military installation with responsibility for military air transportation; and(iii)a private or commercial airport with capacity to host a research and pilot production facility.(c)Grant amountsGrants under subsection (a) may not exceed a total $25,000,000. With the approval of the Secretary of the Air Force, grant funds may be used for infrastructure to facilitate the pilot-scale research, development, and testing described in subsection (a)(1).(d)Source of fundsNotwithstanding any other provision of law, the Secretary of Defense shall transfer to the Secretary of the Air Force $25,000,000 from unobligated amounts in the Afghanistan Infrastructure Fund to provide funds for grants under subsection (a). The transferred funds shall be available to the Secretary of the Air Force, until expended, only for the purpose of making grants under subsection (a). The Secretary of the Air Force shall obligate such funds as soon as practicable after the establishment of the grant program.